Citation Nr: 0108503	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an effective date prior to September 30, 1997 
for a grant of service connection for left leg sciatic nerve 
injury on the basis of clear and unmistakable error (CUE) in 
a July 1968 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an effective date prior to 
September 30, 1997 for a grant of service connection for left 
leg sciatic nerve injury on the basis of CUE in a July 1968 
rating decision.  The veteran had active service from January 
1966 to January 1968.


FINDINGS OF FACT

1.  The veteran was wounded in combat in Vietnam in March 
1967.

2.  The RO received the veteran's claim for service 
connection for his combat wounds in January 1968.

3.  The veteran is challenging a July 1968 rating decision 
that granted service connection for shell fragment wounds of 
the left and right buttocks, but did not adjudicate a claim 
for service connection for left leg sciatic nerve injury or 
any other neurological impairment caused by a shell fragment 
wound.


CONCLUSION OF LAW

The July 1968 RO rating decision was not final as to the 
issue of left leg sciatic nerve injury.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R§ 3.105(a) (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

The veteran was wounded in combat in Vietnam in March 1967.  
Service medical records surrounding this wounding are 
minimal, but a surgical record from October 1967 concerning 
another injury not at issue here noted that the veteran had 
"anesthesia" of the lateral leg to the toe at the time of 
the injury.  At the time of the October 1967 discharge 
summary, the veteran had moderate hyperesthesia of the 
lateral left leg as a result of the shell fragment wound.  
However, a January 1968 separation examination report merely 
noted scars on the forehead and on the middle finger on the 
right hand.  The veteran's neurological system was noted to 
be normal, and no reference to his combat wounds is contained 
in the separation examination report.  

The RO received the veteran's claim for service connection 
for his combat wounds in January 1968, shortly after his 
separation from service.  In March 1968, the veteran was 
provided a VA examination.  The VA examiner observed a round 
scar on the medial aspect of the right buttock, with another 
in between the buttocks over the coccyx.  There was no exit 
scar on the left buttock.  An X-ray showed a metallic foreign 
body superimposed upon the lateral border of the left illiac 
wing, which the radiologist stated probably lied within the 
buttock on the left.  The neurological portion of the 
standard form was not completed.  

The July 1968 rating decision now being challenged granted 
service connection for shell fragment wounds of the left and 
right buttocks, assigning a 20 percent disability evaluation 
for each wound.  That rating decision also granted service 
connection for a submucous resection, but at a noncompensable 
rate.  Service connection for left leg sciatic nerve injury 
was not adjudicated.  An overall disability evaluation of 40 
percent was assigned to the veteran's wounds.  The veteran 
did not appeal the July 1968 rating decision, which is now 
final as to the issues adjudicated.  See 38 U.S.C.A. 
§ 7105(c).

In 1982, the veteran participated in an Agent Orange 
registration program with the VA.  An examination was given, 
noting the veteran's service in Vietnam.  The veteran then 
displayed peripheral nerve involvement from the shell 
fragment wound, with a dull sensation to pin prick on the 
left foot and leg.  On September 30, 1997, the RO received a 
claim for service connection for nerve damage to the left leg 
from the in-service wound.  The veteran's service 
representative informed the RO that the veteran had been 
receiving VA treatment for his peripheral nerve involvement 
since March 1996.  A December 1997 VA examination report 
confirmed the presence of a sciatic nerve injury from the 
shell fragment wound, and a December 1997 rating decision 
granted service connection for what is characterized as a 
left leg sciatic nerve injury.  A 20 percent evaluation 
effective September 30, 1997, the date the RO received the 
claim, was assigned for this additional disability.

The veteran, through his representative, now asserts that the 
July 1968 rating decision contained CUE because it did not 
grant service connection for the sciatic nerve injury.  In 
this respect, it is now argued that there is at least some 
reference to hyperesthesia of the lateral left leg as a 
result of the shell fragment wound in service medical records 
that were reviewed by the RO at the time of the July 1968 
rating decision, and this additional disability has continued 
to date.  It is asserted that the failure to grant service 
connection in July 1968 constitutes CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  However, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Damrel v. 
Brown, 6 Vet. App. 242, 245-246 (1994); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  Moreover, clear and 
unmistakable error is narrowly defined and is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The veteran's central argument is that CUE was committed in 
the July 1968 rating decision because the RO failed to 
recognize a reasonably raised claim for service connection 
for left leg sciatic nerve injury.  The United States Court 
of Appeals for Veterans Claims (Court) has held that CUE 
cannot exist in the absence of a final adverse RO decision.  
However, a claim that had been reasonably raised and which 
was unadjudicated remained pending at the RO.  Norris v. 
West, 12 Vet. App. 413, 422 (1999).  In this claim, even 
assuming, without deciding, that a claim for service 
connection for left leg sciatic nerve injury was reasonably 
raised, the July 1968 rating decision did not deny service 
connection for this disability.  As such, it was not a final 
adverse decision on this issue that can now be collaterally 
attacked on the basis of CUE.  "[W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet.App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994)].  The veteran's 
current claim lacks legal merit, and must be denied 
accordingly.


ORDER

Clear and unmistakable error was not present in a July 1968 
rating decision that did not adjudicate a claim for service 
connection for left leg sciatic nerve injury, and the appeal 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



